Title: To George Washington from Elisha Sheldon, 5 August 1782
From: Sheldon, Elisha
To: Washington, George


                  
                     Sir,
                     New town August 5th 1782
                  
                  Agreeable to Your Excellencys Orders of the 28 Ulto I have marched my Regiment to this place, where We arrived this day, previous to our march I collected all The Sick men of my Regiment & except one or two Instances Of very greate Inability, have brought on the whole.  I Have used my utmost exertions to complete & accoutre My Regiment & if I would have received Levies, engaged for a few months, I suppose the Regiment might Have been much stronger, but I have received no Recruits For a Period shorter than three Years or dureing the War.  I have with me at this place my two field Officers, Surgeon & Mate 4 Captains, 9 Subalterns & 277 Non-Commissd Officers & Privats,  Of the Soldiers 138 are mounted, And the whole of the mounted part of the Regiment I Presume about 132 are fit for Service, The two Lt, Infantry Companies consist of 121 non Commissd Officers & privats of which about 108 are fit for duty.  The sick and Invaleeds amount to about 20. & the remainder of the Regiment with me are Servants to Officers.
                  From the State of our finances, I have been Able to procure but little new Saddle furniture but from Repairing the Old, I presume the Regiment will not be Wanting in those Articles—Of Muskets & Pistols we have A supply, & of Swords we have the number necessary, But many of them are very bad. The Baron De Stuben, At our last Inspection, gave me some Encouragement that We should receive a Supply from Philadelphia.  I could Wish this matter might be attended to—The Camp Equipage of The Regiment was delivered over to the Quarter Master at the close of Last Campaign, & of Course we have non on hand, I am happy to say My Regiment is well Clad except the Articles of Cloaks, & Blankets & Shoes the former of which we have received none of Blankets but very Few and of shoes we are much in want.  I most earnestly request Your Excellency to order this very necessary part of our Cloathing Issued To us, if it can possibly be procured as I am confident without it My Soldiers must suffer exceedingly.  The Horses of the Regiment Are generally in good order, except those which have lately returned From the Express duty in the Jerseys; This disagreeable service has Ruined a number of Horses of the Regiment & if I am still to relieve Those Stages as heretofore, I shall esteem it a Detail for so many Horses from service for the Campaign I could wish some other Mode of preforming this duty might be divised.
                  I have sent by this Conveyance to the Quarter Master at Fish Kills, for horse shoes for the Regiment many of my Horses Being much in want of shewing, & no possibility of getting a supply In this state.  Prehaps Your Excellencys Orders will be necessary To get them.
                  I shall continue in this place or its Vicinity until I receive Your Excellencys Orders to move, unless forrage should Fail us in which Casse most probably I shall move towards Redding.  I have the Honor to be with the greatest respect your Excellencys most Obt and most humble servt
                  
                     Elisha Sheldon Col. 2d Reg. L.D.
                  
               